Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Withdrawn Rejections:
Claim Rejections - 35 USC § 112-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claim 37 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn because of the amendment of claim 37, so that claim 37 no longer recites the limitation of “0.05L to 0.2L”.
Claim Rejections - 35 USC § 103-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 20-23 and 26-37 under 35 U.S.C. 103 as being unpatentable over: i) Borody (WO2012079118A1, published 06/21/2012, cited in the previous Office action); ii) Shi (US Pub. No. 20100022462, published 01/28/2010, cited in the previous Office action) and in view of: i) Barras (WO2004037292A1, published 05/06/2004, cited in the previous Office action); and ii) Halphen (WO2012123720A1, published 09/20/2012, cited in the previous Office action), is withdrawn because of the amendment of claim 20 to newly recite the limitation of a third cleansing component comprising picosulfate. 
The rejection of claims 20-24 and 26-37 under 35 U.S.C. 103 as being unpatentable over i) Borody (WO2012079118A1, published 06/21/2012, cited in the previous Office action); ii) Shi (US Pub. No. 20100022462, published 01/28/2010, cited in the previous Office action) and in view of: i) Barras (WO2004037292A1, published 05/06/2004, cited in the previous Office action); and ii) Halphen (WO2012123720A1, published 09/20/2012, cited in the previous Office action), as applied to claims 20-23 and 26-37 supra and further in view of Shaver (WO2012102799A2, published 08/02/2012, cited in the previous Office action), is withdrawn because of the amendment of claim 20 to newly recite the limitation of a third cleansing component comprising picosulfate. 
The rejection of claims 20-23 and 25-37 under 35 U.S.C. 103 as being unpatentable over i) Borody (WO2012079118A1, published 06/21/2012, cited in the previous Office action); ii) Shi (US Pub. No. 20100022462, published 01/28/2010, cited in the previous Office action) and in view of: i) Barras (WO2004037292A1, published 05/06/2004, cited in the previous Office action); and ii) Halphen (WO2012123720A1, published 09/20/2012, cited in the previous Office action), as applied to claims 20-23 and 26-37 supra and further in view of Ayala (US Pub. No. 20070082061, published 04/12/2007, cited in the previous Office action).

Response to the Applicants’ Arguments
Applicants’ arguments filed on 06/06/2022 (see pages 5-9 of Remarks), have been fully considered, but they are rendered moot in view of the Applicants’ amendments. For example, Applicants’ amendment of claim 20 to newly recite the limitation of a third cleansing component comprising picosulfate, necessitates new grounds of rejection set forth below in the instant rejection. 
Status of the claims
Claims 20, 23-38 are pending.
Applicants’ amendments, filed on 06/06/2022, have each been entered into the record. Applicants have amended claims 20 and 37. Applicants have cancelled claims 21-22. Applicants have newly added claim 38. Therefore, claims 20, 23-38 are subject of the Office action below.
Claim Rejections - 35 USC § 103
New Grounds of Rejection, Necessitated by Applicants’ Amendments 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20, 26-28, 30, 32, 34-35 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Motoyama (EP2626085A1, published 08/14/2013).
Applicants’ claimed invention is directed toward a bowel cleansing composition comprising:
10 g/L to 500 g/L of at least one of xylitol or sorbitol or glycerol or erythritol etc; 
15 g/L to 500 g/L of ascorbic acid or ascorbic acid and ascorbic acid salt; 
1.0 mg/L to 100 mg/L of picosulfate; and
0.1 L to 1.0 L of a water-soluble solvent
Similar to claim 20, Motoyama discloses a composition used in pretreatment for CT colonography and in gastrointestinal radiography (see title of the invention, abstract and ¶ 0001), wherein the composition includes an iodine compound and laxative (see ¶ 0014).
 Motoyama discloses, wherein the composition further comprises: i) one or more sugars or sugar alcohol such as sorbitol (see ¶s 0014 and 0044); and ii) ascorbic (¶0056). 
Motoyama discloses sodium picosulfate, bisacodyl and sennoside among examples of laxatives that can be employed in the composition (see ¶ 0048). 
Motoyama discloses, wherein:
 a sugar alcohol can be in an amount of 5 g/L to 100 g/L (2 g to 40 g in 400 mL, see ¶ 0045); 
 ascorbic acid can be in an amount of 4 g/L to 15 g/L (see ¶ 0056); and
picosulfate can be in an amount of 11 mg/L to 500 mg/L (5 mg to 150 mg per in volume of 300 to 450 mL, see ¶s 0048 and 0098).
Each component can be in the form of a powder, tablets or granule and the composition is dissolved in a suitable amount of water at the time it is taken (see ¶ 0062).
Although Motoyama’s composition includes iodine, which is not recited in claim 20, claim 20 recites a composition “comprising”, which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements (see MPEP § 2111.03).
The claimed 10 g/L to 500 g/L of at least one alcohol overlap or lie inside ranges disclosed by Motoyama because Motoyama teaches 5 g/L to 100 g/L of at least one alcohol (see discussions above);
The claimed 15 g/L to 500 g/L of ascorbic acid or ascorbic acid and ascorbic acid salt overlap or lie inside ranges disclosed by Motoyama because Motoyama teaches 4 g/L to 15 g/L of ascorbic acid (see discussions above);
The claimed 1.0 mg/L to 100 mg/L of picosulfate overlap or lie inside ranges disclosed by Motoyama because Motoyama teaches 11 mg/L to 500 mg/L of picosulfate (see discussions above); and
The claimed 0.1 L to 1.0 L of a water-soluble solvent is a result effective variable because Motoyama teaches that the composition can be dissolved in a suitable amount of water (see discussions above).
A prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (see MPEP § 2144.05). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP § 2144.05). 
In the instant case, because the claimed component dosage ranges, overlap or lie inside ranges disclosed by the prior art (see discussions above), a prima facie case of obviousness exists.
Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
Since Motoyama clearly provides for: i) a sugar alcohol in an amount of  5 g/L to 100 g/L (see discussions above); ii) ascorbic acid in an amount of 4 g/L to 15 g/L (see discussions above); and iii) picosulfate in an amount of 11 mg/L to 500 mg/L (see discussions above), the selection of an appropriate amounts of the recited components within the limits of the disclosures of Motoyama in order to arrive at the invention of claim 20, would not have been outside the realm of knowledge generally available to the skilled artisan. 
For each application of pretreatment for CT colonography and in gastrointestinal radiography, the optimum amount of a sugar alcohol, ascorbic acid and picosulfate employed, can in each case be determined by an artisan of the ordinary skill through test series following the requisite guidelines set forth in the Motoyama disclosure. 
Factors that would have been taken into consideration when making the determination of a specific amount of the components would have included, but not been limited to, age, sex, weight of the patient and contents of the intestine to be adequately tagged by the contrast medium. Thus, the specific amount of the components that would have actually been selected would have been expected to vary widely and, in the absence of evidence to the contrary, would not have been inconsistent with that which is presently claimed.
Therefore, at the time of the instant invention was filed, a person skilled in the art would have found it obvious to employ appropriate amount(s) of the at least one sugar alcohol such as sorbitol, ascorbic acid and picosulfate within the limits of the disclosures of Motoyama in order to arrive at the invention of instant claim 20. One skilled in the art would have had a reasonable expectation that a bowel cleansing composition within the limits of the disclosures of Motoyama, would exhibit utility in pretreatment for CT colonography and in gastrointestinal radiography
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Regarding claims 26-28, Motoyama teaches at least one alcohol from the list that includes xylitol and sorbitol (see ¶s 0014 and 0044).
Regarding claim 30, Motoyama teaches water (see discussions above).
Regarding claims 32-34 and 38, each of the claimed component dosage ranges is an art-recognized variable (see discussions above). Therefore, the selection of a specific amount of each component such as the at least one sugar alcohol, or ascorbic acid or a mixture of ascorbic acid and ascorbic acid salt, would have been routinely determined and optimized in the pharmaceutical art. 
Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.” 
Regarding claim 35, Motoyama teaches that each component can be in the form of a powder, tablets or granule and the composition is dissolved in a suitable amount of water at the time it is taken (see ¶ 0062).
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
	
Claims 20, 23, 26-28 and 30-38 are rejected under 35 U.S.C. 103 as being unpatentable over Motoyama (EP2626085A1, published 08/14/2013), as applied to claims 20, 26-28, 30, 32, 34-35 and 38 supra and in view of Borody (WO2012079118A1, published 06/21/2012, cited in the previous Office action).
The limitations of claims 20, 26-28, 30, 32, 34-35 and 38 and the corresponding teachings of Motoyama are described above.  The Examiner applies the same teachings of Motoyama, hereto the instant rejections.
Claims 23, 31 and 36-37 are similar to claim 20, however, claims 23, 31 and 36-37 differ slightly from claim 20 in that:
 claim 23 requires 100 mg/L to 2 g/L of simethicone;
claim 31 requires carbonated water; and
claims 36-37 requires a two-part product.
	Motoyama is not explicit in teaching the limitations of claims 23, 31 and 36-37. However, the claimed inventions would have been obvious over Motoyama.
This is because, similar to Motoyama (see discussions above), Borody teaches a bowel cleansing composition that can comprise:
about 1 g to 40 g erythritol or suitable polyol substitute isoforms (e.g., xylitol, sorbitol, mannitol, ribitol, lactitol), or mixtures thereof. Please see page, lines 8, 10-16 and page 21, lines 6-7.
about 1 mg to about 1000 mg bisacodyl or equivalent (see page 3, lines 7-11, page 6, lines 18-24 and Example at page 13).
 no more than about 2 L (see page 19, lines 2-3) of water or tea or diet coke, sugar-free juices or drinks as fluids to be ingested (addressing claim 31). Please see page 18, lines 9-10 and 32-33.
Regarding claim 23, Borody teaches that in one embodiment, adequate visualization of the bowel lumen of a colon is further enhanced by addition of a simethicone or similar surfactant agent to a formulation or preparation of the invention. This can reduce bubbling often seen at colonoscopy that obscures visualization. Please see page 17, lines 16-17. The simethicone, or any mixture of dimethylpolysiloxane and silica gel or similar surfactant, is added in an amount of between 5 mg and 450 mg (see page 22, lines 16-18). Since the claimed dosage range for the simethicone is art-recognized variables (see discussions above), the selection of a specific amount of the simethicone, would have been routinely determined and optimized in the pharmaceutical art. 
	 A prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (see MPEP § 2144.05). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP § 2144.05). 
In the instant case, because the claimed dosage range for the simethicone, overlap or lie inside ranges disclosed by the prior art (see discussions above), a prima facie case of obviousness exists.
Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
Regarding claims 36-37, Borody teaches that in an aspect of the invention, the composition can be formulated into a two-part product (see page 4, lines 19-20). Motoyama teaches that each component can be in the form of a powder, tablets or granule and the composition is dissolved in a suitable amount of water at the time it is taken (see ¶ 0062).
Therefore, at the time of the instant invention was filed, a person skilled in the art would have found it obvious to modify Motoyama with Borody in order to arrive at the invention of claims 23, 31 and 36-37. One skilled in the art would have had a reasonable expectation that a bowel cleansing composition within the limits of the disclosures of Motoyama and Borody, would exhibit utility in pretreatment for CT colonography and in gastrointestinal radiography
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. 

Claims 20, 24, 26-28, 30, 32, 34-35 and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Motoyama (EP2626085A1, published 08/14/2013), as applied to claims 20, 26-28, 30, 32, 34-35 and 38 supra and in view of Shaver (WO2012102799A2, published 08/02/2012, cited in the previous Office action).
The limitations of claims 20, 26-28, 30, 32, 34-35 and 38 and the corresponding teachings of Motoyama are described above.  The Examiner applies the same teachings of Motoyama, hereto the instant rejections.
Claim 24 is similar to claim 20, however, claim 24 differs slightly from claim 20 in that claim 24, requires a bicarbonate selected from 0.1 g/L to 10 g/L of sodium bicarbonate and 0.1 g/L to 20 g/L of potassium bicarbonate. 
Claims 36-37 are similar to claim 20, however, claims 36-37 differ slightly from claim 20 in that claims 36-37 requires a two-part product.
	Although Motoyama discloses that the composition can comprise carbonate ion sources such as sodium bicarbonate (see ¶ 0042), Motoyama is not explicit in teaching the limitations of claims 24 and 36-37. However, the claimed inventions would have been obvious over Motoyama.
This is because, similar to Motoyama (see discussions above), Shaver teaches a bowel cleansing composition comprising electrolyte such as sodium bicarbonate and potassium bicarbonate (addressing claim 24, see ¶ 0048). Shaver teaches that sodium bicarbonate (NaHCO3) can be in an amount of between 1.0 g/L to 3.5 g/L and potassium bicarbonate (KHCO3) can be in an amount of between 0.15 g/L to 1.5 g/L. Please see ¶ 0025. 
The claimed dosage ranges for the bicarbonate, is art-recognized variables (see discussions above). Therefore, the selection of a specific amount of the bicarbonate, would have been routinely determined and optimized in the pharmaceutical art. 
	 A prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (see MPEP § 2144.05). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP § 2144.05). 
In the instant case, because claimed dosage ranges for the bicarbonate, overlap or lie inside ranges disclosed by the prior art (see discussions above), a prima facie case of obviousness exists.
Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
Similar to Motoyama (see ¶ 0048), Shaver also teaches that the composition can comprise bisacodyl in an amount of 10 mg/L to 40 mg/L (see ¶ 0050); and ii) that the bowel cleansing composition can be a one-part product or a two-part product, supplied as a kit (addressing claims 36-37, see ¶ 0046).
Accordingly, at the time the instant invention was filed, one skilled in the art would have found it obvious to modify Motoyama with Shaver, in order to employ appropriate amount(s) of the NaHCO3 or KHCO3, within the limits of the disclosures of Motoyama and Shaver in order to arrive at the invention of instant claim 24. A person skilled in the art would have had a reasonable expectation that the composition would exhibit utility in the cleansing of a G tract, including a colon. 
	Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. 

Claims 20, 25-28, 30, 32, 34-35 and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Motoyama (EP2626085A1, published 08/14/2013), as applied to claims 20, 26-28, 30, 32, 34-35 and 38 supra and further in view of Ayala (US Pub. No. 20070082061, published 04/12/2007, cited in the previous Office action).
The limitations of claims 20, 26-28, 30, 32, 34-35 and 38 and the corresponding teachings of Motoyama are described above, and are hereby incorporated into the instant rejections. 
Claim 25 is similar to claim 20, however, claim 25 differs slightly from claim 20, in that claim 25, requires a composition further 5 g/L to 50 g/L of ginger or mint or chamomile. 
Similar to Motoyama (see discussions above), Ayala relates to bowel cleansing composition (see abstract) that can further include from 0.3 wt% (3 g/L) to 2.3 wt% (23 g/L), of a flavoring agent. Please see ¶ 0029. Specifically, Ayala teaches 1.3 wt% (13 g/L) ginger ale (as a flavoring agent), in a bowel cleansing composition (see Example 3, ¶s 0036-0037).
The claimed dosage ranges for the ginger, is art-recognized variables (see discussions above). Therefore, the selection of a specific amount of the ginger, would have been routinely determined and optimized in the pharmaceutical art. 
	 A prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (see MPEP § 2144.05). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP § 2144.05). 
In the instant case, because claimed dosage ranges for the ginger, overlap or lie inside ranges disclosed by the prior art (see discussions above), a prima facie case of obviousness exists.
Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
Accordingly, at the time the instant invention was filed, one skilled in the art would have found it obvious to modify Motoyama with Ayala, in order to employ appropriate amount(s) of the flavoring agent (e.g., ginger), within the limits of the disclosures of Motoyama and Ayala in order to arrive at the invention of instant claim 25. A person skilled in the art would have had a reasonable expectation that the composition would exhibit utility in the cleansing of a G tract, including a colon. 
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. 

Claims 20, 26-30, 32-35 and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Motoyama (EP2626085A1, published 08/14/2013), as applied to claims 20, 26-28, 30, 32, 34-35 and 38 supra and further in view of Halphen (WO2012123720A1, published 09/20/2012, cited in the previous Office action).
The limitations of claims 20, 26-28, 30, 32, 34-35 and 38 and the corresponding teachings of Motoyama are described above, and are hereby incorporated into the instant rejections. 
Claim 29 is similar to claim 20, however, claim 29 differs slightly from claim 20, in that claim 29, requires a mixture of ascorbic acid and ascorbic acid salt at a mass ratio of 99:1 to 60:40. 
Claim 33 is similar to claim 20, however, claim 33 differs slightly from claim 20, in that claim 33, requires 30 g/L to 200 g/L of ascorbic acid or ascorbic acid and ascorbic acid salt.
Similar to Motoyama (see discussions above), Halphen is cited for teaching a bowel cleansing composition comprising water and 50 g/L to 450 g/L of ascorbic acid, one or more salts of ascorbic acid or a mixture of ascorbic acid and one or more salts of ascorbic acid. Please see pages 2-4 and 6. The composition provides satisfactory cleansing of colon with ingestion of a smaller total volume of solution than the standard 2 or 4 liter solutions of the prior art (emphasis added). Please see page 2.
 Halphen teaches that a subject can take a clear liquid volume in the range of 100 ml (0.1L) to 1200 ml (1.2 L), with the composition (see page 8). Typically the clear fluid is a water-based beverage, including, for example, water, lemonade and cola drinks (see page 9).
The claimed 30 g/L to 200 g/L of ascorbic acid or ascorbic acid and ascorbic acid salt is an art-recognized variable (see discussions above). Therefore, the selection of a specific amount of ascorbic acid or ascorbic acid and ascorbic acid salt, would have been routinely determined and optimized in the pharmaceutical art. 
A prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (see MPEP § 2144.05). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP § 2144.05). 
In the instant case, because the claimed: i) 15 g/L to 500 g/L of ascorbic acid or ascorbic acid and ascorbic acid salt; and ii) 0.1 L to 1.0 L of a water-soluble solvent, overlap or lie inside ranges disclosed by the prior art (see discussions above), a prima facie case of obviousness exists.
Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
Regarding claim 29, Halphen teaches that in alternative embodiments the ascorbate component comprises (or consists essentially of): i) sodium ascorbate and ascorbic acid that may be present in a weight ratio of sodium ascorbate : ascorbic acid from 1:10 to 10:1; or ii) sodium ascorbate and magnesium ascorbate that may be present in a weight ratio of sodium ascorbate : magnesium ascorbate from 1:10 to 10:1. Please see page 4. 
The recited ratio range 99:1 to 1.5:1 (60:40), overlaps with the ratio range of the prior art (see discussions above). Therefore, the selection of a specific ratio of ascorbic acid to salt, would have been routinely determined and optimized in the pharmaceutical art. 
	 A prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (see MPEP § 2144.05). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP § 2144.05). 
In the instant case, because the claimed ratio range of ascorbic acid to salt, overlap or lie inside ranges disclosed by the prior art (see discussions above), a prima facie case of obviousness exists.
Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
Accordingly, at the time the instant invention was filed, one skilled in the art would have found it obvious to modify Motoyama with Halphen, in order to employ appropriate amount(s) of the flavoring agent (e.g., ginger), within the limits of the disclosures of Motoyama and Halphen in order to arrive at the invention of instant claims 29 and 33. A person skilled in the art would have had a reasonable expectation that the composition would exhibit utility in the cleansing of a G tract, including a colon. 
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus, the claims fail to patentably distinguish over the state of the art as represented by the cited references. 

Non-Statutory Obviousness-Type Double Patenting-Maintained
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
U.S. Patent No. 10,973,808
Newly added claim 38 is rejected and the rejection of claims 20, 23-37 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,973,808 (reference patent), is maintained for the reasons of record set forth in the Office action mailed on 12/06/2021.
Response to Applicants’ Arguments/Remarks
Applicants have not properly addressed the specific grounds of rejections as discussed in the previous Office action setting. Applicants request that the obvious-type double patenting rejections set forth in the Office action mailed on 12/06/2021, be held in abeyance (see page 10 of Remarks filed).
Applicants’ comments are acknowledged, however the rejection will be maintained until a terminal disclaimer is filed or the claims are amended to obviate the rejections. For the reasons above, and those made of record in the previous Office action, the rejections are maintained.

Conclusion
No claim is allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629